Hunstein, Justice.
Joseph Swint, Jr. shot and killed Milton Sanford and shot Sanford’s pregnant girl friend Shucaulia Finney. He was convicted of murder, aggravated assault and possession of a firearm during the commission of a felony, and sentenced to life imprisonment plus a term of five years.1 He appeals and we affirm.2
*602Decided November 8, 1993
Reconsideration denied December 2, 1993.
Grantham & Peterson, William M. Peterson, for appellant.
Willis B. Sparks III, District Attorney, Kimberly S. Shumate, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Paige M. Reese, Staff Attorney, for appellee.
1. Reviewing the evidence in a light most favorable to the jury’s verdict, we find that it was sufficient to enable a rational trier of fact to find appellant guilty of the crimes charged beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no merit to appellant’s remaining enumerations of error.

Judgment affirmed.


All the Justices concur.


 For a recitation of the facts in this case see Johnson v. State, 263 Ga. 395 (435 SE2d 195) (1993) wherein we upheld the felony murder conviction of appellant’s co-defendant.


 The crimes occurred on March 5, 1992. Swint was indicted in Bibb County on August 14, 1992. He was found guilty on December 3, 1992 and was sentenced that same day. A notice of appeal to the Georgia Court of Appeals was filed on January 4, 1993 and the transcript was certified on April 20, 1993. The appeal was docketed in the Court of Appeals on April 29, 1993, transferred to this Court on June 17, 1993, and docketed on June 22, 1993. The case was submitted for decision without oral argument on August 6, 1993.